In a stockholder’s action, order denying motion for examination before trial of Carl A. Espaeh, formerly an attorney for all of the parties, as a witness, with a direction to him to produce all relevant books and papers on such examination, reversed, with $10 costs and disbursements, and motion granted. The examination will proceed on five days’ notice at a time and place to be stated in the order. The undisputed circumstances constitute a sufficient compliance with section 288 of the Civil Practice Act to warrant the granting of the application. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur. Settle order on notice.